DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response field 03/10/2022 that prior art Block does not disclose the inflation valve. However, as seen in the annotated figure below, the inflation valve can be where 20 and 10 connects as seen as residual tube lumen 22. Without further structural limitations of the valve, the residual tube lumen 22 can be a valve since it controls fluid flow therethrough. Block will disclose the check valve 21, and connection port 17, that are aligned with the inflation valve, while not overlapping each other. The examiner maintains rejection below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,554,185 to Block.
As to claim 1, Block discloses a delivery catheter for deploying a cardiovascular prosthesis implant (10) comprising a minimally invasive procedure (col. 7 ll. 5-9), the delivery cardiovascular prosthesis implant comprises, an elongate, flexible catheter body (30) having a proximal and distal end (figure 4a); a cardiovascular prosthesis implant at the distal end of the catheter body (figure 4a), wherein the cardiovascular prosthesis implant comprises an inflatable cuff (12) and a tissue valve (14), the inflatable cuff comprising inflation channels (16, 18), the inflation channels including at least an inflation valve (connection of 20 to 10 as the residual tube lumen 22, col. 4 ll. 1-9, as seen in figure 4b,4c, 1c, and as seen in annotated figure below, the tube 22 can control fluid therethrough), a connection port (17) and a check valve (21, “check valve” col. 4 ll. 1-9 used in an embodiment spaced from the connection port), and wherein the cardiovascular prosthesis implant is positioned within the distal end of the catheter body such that the inflation valve, the connection port and the check valve are aligned with respect to a longitudinal axis of the catheter body and do not overlap with each other (figure 4b, 1c, see annotated figure below, the check valve can be adjacent the connection port, col. 4 ll. 1-9, therefor they will not overlap), and at least one link (34, col. 7 ll. 28-37, without further limitations on the link, the introducer member 34 can be the link) between the catheter body and the cardiovascular prosthesis implant (figure 4b, the introducer member is between the catheter body and implant).

    PNG
    media_image1.png
    435
    535
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771